Exhibit 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Amendment No. 6 to Credit Agreement (“Amendment”) is made as of January 6,
2015 (“Sixth Amendment Effective Date”) among MANITEX INTERNATIONAL, INC., a
Michigan corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a
Michigan corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and
MANITEX LOAD KING, INC., a Michigan corporation (each, individually a “US
Borrower,” and collectively the “US Borrowers”) and MANITEX LIFTKING, ULC, an
Alberta company (the “Canadian Borrower” and, together with the US Borrowers,
the “Borrowers” and each individually, a “Borrower”) and the other Credit
Parties (as defined in the Credit Agreement, defined below) and COMERICA BANK, a
Texas banking association (in its individual capacity, “Comerica”), as US Agent,
US Swing Line Lender, US Issuing Lender and a US Lender, COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada),
through its Toronto branch (in its individual capacity, “Comerica Canada”) as
Canadian Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a
Canadian Lender, FIFTH THIRD BANK, an Ohio banking corporation, as a US Lender,
(Canadian Lender, Canadian Swing Line Lender, US Lenders and US Swing Line
Lender are sometimes referred to herein collectively as the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, the Credit Parties, US Agent, Canadian Agent and the Lenders
entered into a Credit Agreement dated August 19, 2013, as amended by that First
Amendment to Credit Agreement dated as of October 15, 2013, that Second
Amendment to Credit Agreement dated as of November 26, 2013, that Third
Amendment to Credit Agreement dated as of April 22, 2014, Amendment No. 4 to
Credit Agreement dated as of July 21, 2014 and Amendment No. 5 to Credit
Agreement dated as of December 19, 2014 (as amended the “Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the US Agent, Canadian Agent and Lenders to Borrowers
(“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

(a) The following terms and their respective definitions are hereby added to
Section 1.1 of the Credit Agreement in their respective alphabetical order:

“Investor” shall mean collectively, MI Convert Holdings LLC, a Delaware limited
liability company and Invemed Associates LLC, a New York limited liability
company.

“Investor Note Purchase Agreement” shall mean the Note Purchase Agreement dated
as of January 6, 2015, by and between Parent and Investor.

“Investor Subordinated Debt” shall mean the US$15,000,000 investment by Investor
in Parent, evidenced by the Note Purchase Agreement, the repayment of which is
governed by a Subordination Agreement in favor of Agent on behalf of Lenders.



--------------------------------------------------------------------------------

(b) Section 8.1 (Limitation on Debt) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“8.1 Limitation on Debt. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any US Credit Party to the US Agent and the US Lenders and
Indebtedness of any Canadian Credit Party to the Canadian Agent under this
Agreement and/or the other Loan Documents;

(b) any Debt (including but not limited to the Debt existing on the Effective
Date and set forth in Schedule 8.1(b) attached hereto and any renewals or
refinancing of such Debt) provided that (i) the aggregate principal amount of
such renewed or refinanced Debt shall not exceed the aggregate principal amount
of the original Debt outstanding on the Effective Date (less any principal
payments and the amount of any commitment reductions made thereon on or prior to
such renewal or refinancing), (ii) the renewal or refinancing of such Debt shall
be on substantially the same or better terms as in effect with respect to such
Debt on the Effective Date, and shall otherwise be in compliance with this
Agreement, (iii) at the time of such renewal or refinancing no Default or Event
of Default has occurred and is continuing or would result from the renewal or
refinancing of such Debt, and (iv) the aggregate amount of such Debt including
Capitalized Leases, but excluding Rental Fleet Debt, shall not exceed
US$9,000,000 in the aggregate at any time;

(c) any Rental Fleet Debt of such Borrower or any of its Subsidiaries incurred
to finance the acquisition of equipment or vehicle chassis, whether pursuant to
a loan or a Capitalized Lease, provided that both at the time of and immediately
after giving effect to the incurrence thereof (i) no Default or Event of Default
shall have occurred and be continuing, (ii) the Rental Fleet Debt existing on
June 30, 2013 and set forth on Schedule 8.1(c) attached hereto, and (iii) the
aggregate amount of all such Rental Fleet Debt at any one time outstanding in
respect of equipment shall not exceed US$4,000,000, or the Equivalent Amount in
Canadian Dollars, and any renewals or refinancings of such Debt shall be on
terms substantially the same or better than those in effect at the time of the
original incurrence of such Debt;

(d) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

(e) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under Subsection (g) of Section 9.1;

(f) Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.7 hereof;

(g) Debt consisting of Guarantee Obligations permitted pursuant to Section 8.16
of this Agreement;

(h) the unsecured debt of Parent to Terex Corporation in the aggregate amount of
US$1,600,000 evidenced by a promissory note dated on or about December 19, 2014;

(i) Debt owing from Canadian Borrower to Comerica Canada under the specialized
equipment loan facility up to a maximum amount of US$3,000,000, or the
Equivalent Amount in Canadian Dollars, supported by a 75% guaranty from Export
Development Canada

(j) Debt owing from the Canadian Borrower to Comerica Canada arising under that
letter of credit facility up to a maximum amount of CDN$2,000,000, supported by
a 100% guaranty from Export Development Canada;

 

- 2 -



--------------------------------------------------------------------------------

(k) Debt owing from Parent to Terex Corporation pursuant to an unsecured
convertible debenture in the maximum amount of US$7,500,000 to finance a portion
of the purchase price of the ASV Joint Venture;

(l) Debt owing from Parent to Investor pursuant to the Investor Note Purchase
Agreement in the maximum amount of US$15,000,000; and

(m) unsecured Debt not otherwise described in paragraphs (a) through (h) above,
provided that both at the time of and immediately after giving effect to the
incurrence thereof (i) no Default or Event of Default shall have occurred and be
continuing or result therefrom and (ii) the aggregate amount of all such Debt
shall not exceed US$500,000, or the Equivalent Amount in Canadian Dollars at any
one time outstanding.”

(c) Paragraph (b) of Section 8.5 (Restricted Payments) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“(b) US Borrower may issue Equity Interests, warrants and/or options in
satisfaction of: (i) the convertible debenture issued by Parent pursuant to the
ASV Joint Venture, and (ii) the Note Purchase Agreement; and”

3. Consent. Agents and the Majority Lenders hereby confirm, that notwithstanding
Section 8.1 (Limitation on Debt) and Section 8.5 (Restricted Payments) of the
Credit Agreement, the Majority Lenders consent to the Investor Subordinated
Debt. This consent is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the Investment
Subordinated Debt which would otherwise be a violation of the terms and
conditions of the Credit Agreement.

4. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

(a) Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date.

(b) When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

(c) There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

(d) As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

5. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

6. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

7. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

8. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

9. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

10. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”) and with respect to North
American Distribution, Inc. and North American Equipment, Inc. by way of joinder
dated as of December 19, 2014 (“Joinder Agreement”). Each of the Guarantors, by
signing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty and Joinder
Agreement, as applicable, remains in full force and effect. Each of the
Guarantors further represents that it is in compliance with all of the terms and
conditions of its Guaranty or as applicable its Joinder Agreement.

11. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

12. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; and (ii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

[Signature Pages Follow]

 

- 4 -



--------------------------------------------------------------------------------

This Amendment No. 6 to Credit Agreement is executed and delivered on the Sixth
Amendment Effective Date.

 

COMERICA BANK, as US Agent By:  

/s/ James Q. Goudie

  James Q. Goudie, III Its:   Vice President

COMERICA BANK, as US Lender, as US Issuing Lender,

and as US Swing Line Lender By:  

/s/ James Q. Goudie

  James Q. Goudie, III Its:   Vice President COMERICA BANK, as Canadian Agent
By:  

/s/ Prashant Prakash

  Prashant Prakash Its:   Portfolio Risk Manager

COMERICA BANK, as Canadian Lender, as Canadian Issuing Lender,

and as Canadian Swing Line Lender By:  

/s/ Prashant Prakash

  Prashant Prakash Its:   Portfolio Risk Manager

[Signature Page – US Lender]

 

- 5 -



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as US Lender By:  

/s/ Matthew Berman

  Matthew Berman Its:   Assistant Vice President

[Signature Page US Borrowers]

 

- 6 -



--------------------------------------------------------------------------------

MANITEX INTERNATIONAL, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President MANITEX, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President MANITEX SABRE, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President BADGER EQUIPMENT COMPANY By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President MANITEX LOAD KING, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

[Signature Page Canadian Borrower]

 

- 7 -



--------------------------------------------------------------------------------

MANITEX LIFTKING, ULC By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

[Signature Page US Guarantors]

 

- 8 -



--------------------------------------------------------------------------------

GUARANTORS:          MANITEX INTERNATIONAL, INC.       MANITEX, INC. By:   

/s/ Andrew M. Rooke

      By:   

/s/ Andrew M. Rooke

   Andrew M. Rooke          Andrew M. Rooke Its:    President       Its:   
President MANITEX SABRE, INC.       BADGER EQUIPMENT COMPANY By:   

/s/ Andrew M. Rooke

      By:   

/s/ Andrew M. Rooke

   Andrew M. Rooke          Andrew M. Rooke Its:    Vice President       Its:   
Vice President MANITEX LOAD KING, INC.       LIFTKING, INC. By:   

/s/ Andrew M. Rooke

      By:   

/s/ Andrew M. Rooke

   Andrew M. Rooke          Andrew M. Rooke Its:    Vice President       Its:   
President MANITEX, LLC       NORTH AMERICAN EQUIPMENT, INC. By:   

/s/ Andrew M. Rooke

      By:   

/s/ Andrew M. Rooke

   Andrew M. Rooke          Andrew M. Rooke Its:    Vice President       Its:   
Vice President NORTH AMERICAN DISTRIBUTION, INC.       By:   

/s/ Andrew M. Rooke

            Andrew M. Rooke          Its:    Vice President         

 

- 9 -